DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority Documents
	The Japanese foreign priority document(s) 2017-224748, submitted under 35 
U.S.C. § 119 (a)-(d), was/were been received on May 11, 2020 and placed of record in the file. 

Information Disclosure Statement


The information disclosure statements filed May 11, 2020 has/have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) is/are being considered by the examiner, and an initial copied is attached herewith.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-3 & 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Endo U.S. Pub. 2014/0011091.
With respect to claim 1, Endo teaches an energy storage device comprising a negative electrode having a negative active material layer containing amorphous carbon as an active material (negative electrode comprises carbon mixture of graphite and amorphous carbon, wherein the amorphous carbon is 60% by mass; [0020]).  With respect to a curve being obtained by determining a rate of change (dQ/dV) in a potential (V) of the amorphous carbon in a discharge capacity (Q) of the amorphous carbon per unit quantity based on a result obtained by measuring the potential (V) with respect to the discharge capacity (Q) and representing the rate of change (dQ/dV) with respect to the potential (V) has one or more peaks in a range in which the potential of the amorphous carbon is 0.8 V or more and 1.5 V or less, would be reasonable to expect from the prior art set forth, as Endo teaches the same negative active material set forth by Applicant. Furthermore, in accordance with MPEP 2112.01, “[p]roducts of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). In the instant case, the curve characteristics obtained by determining a rate of change (dQ/dV) and having one or more peaks in a range in which the potential of the amorphous carbon being 0.8 V or more and 1.5 V or less, is necessarily present.  With respect to a potential of the negative electrode at time of full charge being 0.25 V or more with respect to a lithium potential, would be reasonable to expect from the prior art 
With respect claim 2, a potential of the negative electrode at time of full charge being 0.35 V or more with respect to a lithium potential would be reasonable to expect from the prior art set forth, as Endo teaches the same negative active material set forth by Applicant. In paragraph [0118] the battery has a voltage of 2.0V.  Therefore, in accordance with MPEP 2112.01, “[p]roducts of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). In the instant case, the potential of the negative electrode being 0.35 V or more in the anode of Endo is necessarily present. 
With respect to claim 3, a height of the peak is 300 mAh/g-V or more (400 mAh/g at 2.0V; [0118]).  
With respect to claim 6, Endo teaches an energy storage device comprising a negative electrode having a negative active material layer containing amorphous carbon 
Therefore, the instant claims are anticipated by Endo. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Endo U.S. Pub. 2014/0011091 in view of Yamamoto et al. U.S. Pub. 2015/0311517.
Endo teaches an energy storage device as described in the rejection recited hereinabove, including an amorphous carbon negative active material (Abstract).
Endo does not teach or suggest a metal foil containing aluminum (claim 4).  
Yamamoto teaches that it is well known in the art to employ aluminum foil containing current collators for negative electrodes. See paragraph [0151].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the aluminum foil current collector of Yamamoto, for the negative electrode active material of Endo, as the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Endo U.S. Pub. 2014/0011091.
	Endo teaches an energy storage device as described in the rejection recited hereinabove. With respect to claim 5, the energy storage devices have a positive electrode containing a lithium-transition metal composite oxide that has an α-NaFeO2 type structure [0025] and is represented by a chemical composition of Li1+xM1-x O2 (M is a transition metal and 0 < x < 0.3) as an active material (Li1+αMe1-αO2 and α> 0; [0025]).  
Endo does not teach or suggest a plurality of energy storage devices are connected in series (claim 6).
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ plurality of energy storage devices are connected in series, with the energy storage device of Endo, as duplication of essential working parts of a device is prima facie obvious. See In re Harza, 274 F.2d 

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monique M Wills whose telephone number is 571-272-1309. The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722